Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Matter of the Marriage of David                Appeal from the 71st District Court of
Hudson, Jr., and Frances Elizabeth Ruben,             Harrison County, Texas (Tr. Ct. No. 16-
Appellant                                             0391).    Opinion delivered by Justice
                                                      Burgess, Chief Justice Morriss and Justice
No. 06-18-00011-CV                                    Moseley participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
CVbelow. We affirm the judgment of the trial court.
       We further order that the appellant, Frances Elizabeth Ruben, pay all costs of this appeal.




                                                      RENDERED SEPTEMBER 28, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk